Jenkins, J.
This was a suit by a cropper against his landlord for the value of a half of the crops raised, wherein it was alleged that “the plaintiff was to leave on said place and did leave on said place the same amount of seed-cane that was planted by him,” and that “he dug- up and banked the same amount of seed-cane that he planted.”' The defendant demurred specially to these allegations, upon the ground that the petition failed to set forth the amount of seed-cane planted and the amount left on the place; and he also demurred generally. The demurrer was overruled, the case proceeded to trial, and the verdict was in favor of the plaintiff. Held:
1. The court did not err in overruling the general demurrer that the petition set out no, cause of action. Woolley v. Adams, 85 Ga. 659 (11 S. E. 784) ; Payne v. Watters, 9 Ga. App. 265 (70 S. E. 1114).
2. The averments setting up the stipulations in regard to the seed-cane, and compliance with the plaintiff’s resultant obligation, were not averments necessary as a condition precedent to the bringing of the suit; and since the plaintiff does not claim any indebtedness by reason of these averments, the defendant had no right to require elaboration of the petition in this respect. If the plaintiff failed to comply with the stated provision of the contract relating to the seed-cane actually furnished to him by the defendant, it was a matter within the knowledge of the landlord, and could be set up by way of defense.
3. There was evidence sufficient to authorize the verdict, and the court did not err in overruling the motion for a new trial, which was based on general grounds only.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.